IN THE SUPREME COURT OF THE STATE OF NEVADA


                RYAN MANCIU,                                            No. 70409
                Appellant,
                vs.
                GENIVA MANCIU,
                Respondent.
                                                                             FILED
                                                                              JUN 1 7 2015



                                      ORDER DISMISSING APPEAL

                             This appeal is from an order of the district court regarding
                custody. Tenth Judicial District Court, Churchill County; Thomas L.
                Stockard, Judge.
                             On June 2, 2016, respondent filed a motion to dismiss this
                appeal as untimely. The motion is unopposed.
                             Cause appearing, the motion is granted. Notice of entry of the
                district court's April 4, 2016, order was served on April 11, 2016, and filed
                in the district court on April 13, 2016. The notice of appeal was filed in
                the district court on May 17, 2016. Pursuant to NRAP 4(a)(1), a notice of
                appeal must be filed no later than 30 days after the date that written
                notice of entry of the judgment or order appealed from is served. Here,
                more than 30 days elapsed between service of the notice of entry and the
                filing of the notice of appeal.' Accordingly, we




                      1Even assuming arguendo that NRAP 26(c) applied, the notice of
                appeal was still untimely filed.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                  l(p-igoas
                           ORDER this appeal DISMISSED. 2


                                                                            J.
                                                Douglas

                                                   „(:), 11s4te

                                                Cherr



                                                Gibbons




                cc: Hon. Thomas L. Stockard, District Judge
                     Carolyn Worrell, Settlement Judge
                     Evenson Law Office
                     Peter B. Jaquette
                     Churchill County Clerk




                     2  Respondent's June 2, 2016, motion for exemption from the
                settlement program is denied as moot, as the appeal was removed from
                the settlement program on June 14, 2016.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                  2